                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION
   ______________________________________________________________________________

   ROCKY WATERS MOTOR INN, LLC,

                    Plaintiff,

   v.                                                            No: 3:19-cv-00006
                                                                 JURY DEMANDED
   THE TRAVELERS INDEMNITY
   COMPANY OF AMERICA,                                           Chief District Judge Corker
                                                                 Magistrate Judge Guyton
                    Defendant.


   DEFENDANT’S MOTION TO BAR EXPERT OPINIONS OF THOMAS IRMITER AND
                           CHUCK HOWARTH
             NOW COMES Defendant, The Travelers Indemnity Company, by and through its

   attorneys, and for its Motion in Limine to Bar the Expert Opinions of Thomas Irmitter and

   Chuck Howarth, states as follows:

   I.        Introduction

             This matter involves an insurance coverage dispute regarding alleged smoke damage to

   Plaintiff’s two hotels caused by the November, 2016 Gatlinburg wildfires. Plaintiff has disclosed

   Chuck Howarth as its damages expert. Mr. Howarth completed an estimate totaling

   $1,817,016.01 for replacement and cleaning of numerous interior property components at the

   hotels.

             Mr. Howarth did not perform any scientific analysis to determine the presence or extent

   of wildfire debris. Instead, he relied on a report from Thomas Irmitter, a building consultant from

   Minnesota, who opined that all soot must be removed from wall cavities and attic spaces because




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 1 of 16 PageID #: 3404
   it is carcinogenic. Mr. Irmitter’s report contains a scope of work designed to achieve the

   eradication of all alleged wildfire “soot”.

          However, Mr. Irmitter is not qualified to assess wildfire debris, determine the scope of

   necessary remediation, or render opinions regarding carcinogenic properties of debris. He lacks

   any training, background, or experience in medicine, toxicology, or chemistry, and admitted at

   deposition that he has no basis to opine whether the debris allegedly remaining in Plaintiff’s

   hotels poses any health risk to occupants. Moreover, Mr. Irmitter’s remediation

   recommendations are based on the purported need to remove carcinogenic soot residue, but Mr.

   Irmitter and all expert witnesses in this case have testified that char, not soot is a byproduct of

   wildfires. Accordingly, Mr. Irmiter’s opinions must be barred. Since Mr. Howarth’s relied on an

   inadmissible opinion regarding remediation scope, his estimate and valuation opinions must be

   barred as well.

          In addition, Mr. Howarth’s damages valuation is based on replacement cost new

   (“RCV”). He did not disclose any opinions or calculations regarding the actual cash value

   (“ACV”) of the repairs. As the Travelers insurance policy limits recovery to ACV under these

   circumstances, Mr. Howarth’s valuation is based on the incorrect measurement of the loss.

   II.    Background

          Plaintiff owns two hotels, a Days Inn and an independent hotel known as the Rocky

   Waters Motor Inn. (See Dkt. 29, p. 3). At the time of the Gatlinburg wildfires (“wildfires”), these

   properties were insured by Travelers under a first-party commercial property policy (“policy”).

   (See Policy, attached hereto as Exhibit “A”). Following the fires Plaintiff hired a public adjuster

   and submitted claims to Travelers for smoke damage to the properties from the wildfires. (See




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 2 of 16 PageID #: 3405
   Deposition of Paul Sutherland, attached hereto as Exhibit “B”, pp. 121, line 22 to 122, line 8).

   Travelers investigated the claims and paid Plaintiff $299,624.54 , which included the following

   amounts less the Policy’s $1,000 per building deductible:

           -   $78,466.06 actual cash value of building damage to the Rocky Waters Motel;

           -   $24,659.36 replacement cost value for personal property damage to the Rocky Waters

               Motel;

           -   $9,619 in business income loss for the Rocky Waters Motel;

           -   $127,922.44 actual cash value of building damage to Days Inn;

           -   $43,307.68 replacement cost value for personal property at Days Inn;

           -   $17,650.00 in business income loss.

   (See Affidavit of Paul Sutherland, attached hereto as Exhibit “C”).

           Not satisfied with these payments, Plaintiff fired its public adjuster and demanded

   appraisal of the loss under the policy, retaining Chuck Howarth to serve as its appraiser. 1 (See

   Deposition of Mahavir Patel, p. 40, line 15 to p. 41, line 6; p. 50, line 25 to p. 51, line 7, attached

   hereto as Exhibit “D”). Mr. Howarth, in turn, engaged Mr. Irmiter to obtain debris samples from

   the properties ostensibly for the purpose of determining a proper protocol for smoke damage

   remediation. (See Deposition of Thomas Irmiter, p. 24, lines 10-11, attached hereto as Exhibit

   “E”; See Reports of Thomas Irmiter, attached hereto as Exhibits “F” and “G”). Mr. Irmiter’s

   associate collected tape and air samples from attics, wall cavities, and fireplaces. (See Exs. F and

   G).




   1
    As discussed in Defendant’s Motion for Summary Judgment, appraisal is a contractual alternative dispute process
   to determine the “amount of loss.” Since appraisal may not be used to determine coverage or causation, appraisal
   was not proper in this case.



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 3 of 16 PageID #: 3406
           Mr. Irmitter then sent the samples to a third-party laboratory, N.G. Carlson Analytical,

   for analysis. (See Exs. F and G). The testing was to identify levels of char and soot in each

   sample. (See Exs. F and G). When material combusts, char, soot and ash are produced at

   different stages in the combustion process. (See Ex. E, p. 46, line 22 to p. 48, line 16;See

   Deposition of Enrique Medina, p. 46 line 9 to p. 47, line 9, attached hereto as Exhibit “H”). Char

   is the byproduct of the earliest stage of combustion, followed by soot, followed by ash, which is

   the byproduct of complete combustion. (See Ex. E, p. 46, line 22 to p. 48, line 16).

           All experts in this case agree that wildfires produce elevated levels of char and minimal

   levels of soot. (See Ex. E, p. 40, lines 18-19). Mr. Irmiter testified that “wildfire is typically

   going to throw out char,” that char is “most determinative of a wildfire,” and that char is

   “typically what we see the most in a wildfire.” (See Ex. E, p. 40, lines 18-19; p. 48, lines 20 to

   24). Mr. Irmitter added, “There's just a lot more char than there is any of the soot kinds of things.

   It's also -- depending on when you're looking, it's also really hard to find the soot in a wildfire.”

   (See Ex. E, p. 49 lines 3 to 7). Plaintiff’s industrial hygienist expert, Enrique Medina, testified

   that the wildfire at issue deposited char in the properties at issue. (See Ex. H, p. 119, lines 9 to

   17). According to Mr. Medina, wildfires produce “minimal” levels of soot. (See Ex. H, p. 47,

   lines 20-23; p. 132, lines 21 to 23).

           Mr. Irmiter’s samples showed varying levels of solid-phase char and soot according to

   the location of the sample. (See Exs. F and G). Notably, the only areas showing elevated levels

   of soot were samples taken from wood burning fireplaces in three hotel rooms. (See Exs. F and

   G).

           None of Plaintiff’s experts have opined that the mere presence of wildfire char and soot

   has caused or will cause any physical damage to the buildings’ structures. (See Ex. E, p. 80, line



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 4 of 16 PageID #: 3407
   11 to p. 81, line 8; See Ex. H, p. 107, line 22 to p. 108, line 2). Mr. Medina had no opinion on

   whether the presence of wildfire debris has caused damage, and offered no opinion on the

   necessary method or scope of remediation. (See Ex. H, p. 83, lines 11-14; p. 107, line 22 to p.

   108, line 2). He conceded that there are “currently no recognized standards or generally accepted

   consensus documents that numerically quantify and establish minimum threshold concentrations

   of char or other wildlife residue particles to determine the impact to a property.” (See Ex. H, p.

   32, lines 7 to 32). Mr. Irmitter likewise testified that he is unaware of the wildfire debris causing

   any damage to or alteration of the structure. 2 (See Ex. E, p. 80, line 11 to p. 81, line 8).

           Rather, Mr. Irmitter recommends removing all debris, even that which is trapped in wall

   cavities and attic spaces, because soot is a known carcinogen. (See Exs. F and G). Mr. Irmitter

   opines, “[I]t is my opinion that the brush fire caused damage to the building through the

   deposition of carcinogenic soot into the entire attic, the CMU block walls, suspended ceiling

   spaces and ducts.” (See Exs. F and G). He adds:

           Soot is a general term that refers to the black, impure carbon particles resulting
           from the incomplete combustion of a hydrocarbon. It is more properly restricted
           to the product of the gas-phase combustion process but is commonly extended to
           include the residual pyrolyzed fuel particles such as cenospheres, charred wood,
           petroleum coke, etc. that may become airborne during pyrolysis and which are
           more properly identified as cokes or chars. The gas-phase soots contain polycyclic
           aromatic hydrocarbons (PAHs). The PAHs in soot are known mutagens and
           probable human carcinogens. Soot is in the general category of airborne
           particulate matter, and as such is considered hazardous to the lungs and general
           health. Soot is classified as a "Known Human Carcinogen" by the International
           Agency for Research on Cancer (IARC).
   (See Exs. F and G).




   2
    He added that he has seen instances in which smoke debris caused electrical conduits to degrade, but he is
   unaware of ny evidence of such degradation in this case. (See id.)



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 5 of 16 PageID #: 3408
          Moreover, Mr. Irmiter opines that gas-phase soots are carcinogenic, but admits that this

   occurs only during combustion. He testified as follows:

          Q. What is the gas-phase combustion process?
          A. Burning. It's called the burning process. That's where you're going to see --
          that's the smoke that's coming out.
          Q. The wildfire debris that's there now, is that in the gas-phase combustion
          process?
          A. No.
   (See Ex. E, p. 111, lines 11 to 17).

          Mr. Irmitter has consulted as an expert in cases involving building envelope, water

   intrusion, and mold issues. He was once a licensed contractor, but his license was revoked by a

   consent decree after the State of Minnesota accused him of engaging in fraudulent and deceptive

   practices. (See Ex. E, p. 14, line 15 to p. 16, line 24; See Hoppersted Order, acttached hereto as

   Exhibit “I”). He is not a certified industrial hygienist, toxicologist, engineer, or chemist and has

   no medical training. (See Ex. E, p. 6, line 24 to p. 8, line 24). Although he labels his business

   Forensic Building Sciences, he has admitted that he has no background in science. (See

   Deposition of Thomas Irmitter, Wilshire Manor Apartments v. State Farm Ins. Co, p. 11,

   attached hereto as Exhibit “J”). His only degree is in English with an emphasis in creative

   writing. (See Ex. E, p. 6, lines 11 to 21). He has never been accepted by a court as an expert in a

   wildfire case. (See Ex. E, p. 39, line 23 to p. 40, line 2). When asked if the wildfire debris at

   issue presents any health risk to building occupants, he testified, I'm not qualified to give that

   opinion. . . . I typically don't disqualify myself, but I'm not a medical doctor.” (See Ex. E. p. 123,

   line 24 to p. 124, line 6). Likewise, he could identify no peer-reviewed studies or publications

   correlating particular levels of wildfire debris to health risks in humans. (See Ex. E, p. 64, line 23

   to 65, line 6). Multiple courts have barred Mr. Irmiter’s opinions. See e.g. Hoppersted v. Souther



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 6 of 16 PageID #: 3409
   Minnesota Multi-County Housing & Redevelopment Authority, Case No. C5-04-739 (Dist. Ct.,

   Goodhue County, Minn, Aug. 2m 2006) (barring Mr. Irmiter’s opinion because he “holds no

   engineering degree and is not currently a licensed contractor” and his contractor’s license was

   revoked due to allegations of “numerous fraudulent, deceptive, or dishonest practices.”); Church

   v. Church Mut. Ins. Co., No. 13 C 1625, 2016 WL 772787, at *3 (N.D. Ill. Feb. 29, 2016) (Mr.

   Irmitter’s causation opinions in windstorm case barred under F.R.E. 702 because he lacked

   requisite bases or qualifications)

   III.    Argument

           Federal Rule of Evidence 702 provides as follows:

           A witness who is qualified as an expert by knowledge, skill, experience, training,
           or education may testify in the form of an opinion or otherwise if:
           (a) the expert’s scientific, technical, or other specialized knowledge will help the
           trier of fact to understand the evidence or to determine a fact in issue;
           (b) the testimony is based on sufficient facts or data;
           (c) the testimony is the product of reliable principles and methods; and
           (d) the expert has reliably applied the principles and methods to the facts of the
           case.
   Fed. R. Evid. 702 (2020).

           Mr. Irmiter’s opinions are inadmissible on multiple grounds. He lacks qualifications to

   testify as to carcinogenic properties of any debris. (See Ex. E, p. 6, line 11 to p. 8; p. 39, line 23

   to p. 40, line 2; p. 123, line 24 to p. 124, line 6, line 24; See Ex. J). He bases his remediation

   recommendations on carcinogenic properties of soot, even though wildfires produce char, not

   soot. (See Ex. E, p. p. 40, lines 18-19; p. 48, lines 20 to 24; p. 49, lines3 to 7; See Exs. F and G;

   See Ex. H, p. 47, lines 20-23; p. 132, lines 21 to 23). He also admits that it is only the gas-phase

   of soot that is carcinogenic, and all debris at issue is in its solid-phase. (See Exs. F and G). Since



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 7 of 16 PageID #: 3410
   Mr. Irmitter’s opinions are inadmissible, Mr. Howarth’s estimate of damages is likewise

   inadmissible, since it is based on Mr. Irmiter’s recommendations.

           A.      Mr. Irmiter is Not Qualified to Render Opinions Regarding
                   Carcinogenic Properties of Wildfire Debris
           To render an expert opinion, Rule 702 requires that an expert is qualified by “knowledge,

   skill, experience, training, or education.” Fed. R. Evid. 702(a) (2020). By his own admission, Mr.

   Irmiter lacks any scientific training. (See Ex. J, p. 11). He is not a toxicologist, medical doctor, or

   chemist. (See Ex. E, p. 6, line 24 to p. 8, line 24). He admitted that he has no idea whether the

   wildfire debris poses any actual health threat to occupants of the motels, and he could identify no

   sources, peer-reviewed or otherwise, correlating wildfire residue levels to human health risks.

   (See Ex. E. p. 64, line 23 to 65, line 6; p. 123, line 24 to p. 124, line 6). Thus, he is not only

   unqualified to render such opinions, but he freely admits that there is no basis for his opinions.

           This court has barred even medical doctors from testifying regarding toxicological

   causation issues when they lack specific training or experience determining medical causation.

   For example, in Wynacht v. Beckman Instruments, Inc., 113 F. Supp. 2d 1205, 1209 (E.D. Tenn.

   2000), a clinical physician opined that the plaintiff’s medical conditions were caused by

   exposure to chemicals in a lab where she worked. The court distinguished between medical

   causation and clinical diagnosis, holding that the physician was qualified merely to render

   medical diagnoses, but not to establish a causal link between the chemical exposure and the

   plaintiff’s medical conditions. Id.

           Under this standard, Mr. Irmiter is certainly unqualified to opine that wildfire residue

   must be removed due to its alleged carcinogenic properties. Wynacht applied a high standard,

   requiring a witness to have specific training to determine medical causation beyond the mere




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 8 of 16 PageID #: 3411
   ability to clinically diagnose a patient’s condition. Mr. Irmiter, lacking any toxicological,

   medical, or scientific training, falls monumentally short of this standard.

          Since Mr. Howarth bases his estimate on Mr. Irmiter’s recommended scope of

   remediation (See Howarth Deposition, p. 98, line 15 to p. 100, line 24, attached hereto as Exhibit

   “K”), Mr. Howarth’s estimate must be barred as well. Rule 702 permits experts to rely on

   otherwise inadmissible hearsay. This is, however, a very limited exception to the hearsay rule.

   Engebretsen v. Fairchild Aircraft Corp., 21 F.3d 721, 728 (6th Cir. 1994). An expert may not

   base his or her own opinion on unreliable studies or opinions of third-parties. Gen. Elec. Co. v.

   Joiner, 522 U.S. 136, 145, 118 S. Ct. 512, 518, 139 L. Ed. 2d 508 (1997) (excluding expert

   opinion based on unreliable toxicological studies of animals). See also 29 Charles Alan Wright

   & Victor James Gold, Federal Practice and Procedure: Evidence § 6272 (1997) (“[B]ecause Rule

   703 permits expert testimony to be based on inadmissible evidence, the provision necessarily

   must concern itself with the reliability of that testimony.... An expert opinion based on

   inadmissible evidence such as hearsay can pose the same sorts of reliability problems as the

   inadmissible evidence on which it is based.”). In the context of insurance coverage, an estimate

   is inadmissible if it “does not identify on what information it was based and it does not tie the

   repairs to damage covered under the insurance policy. Baker v. Country Cas. Ins. Co., No. 2:12-

   CV-3695-AKK, 2014 WL 12617725, at *2 (N.D. Ala. July 18, 2014) (citing Matthews v. State

   Farm Fire and Casualty Co., 500 Fed. Appx. 836, 841 (11th Cir. Dec. 6, 2012).

          Mr. Howarth conducted no testing of his own to determine the presence, extent, or health

   risk of the alleged wildfire debris, but always relies on third-parties to do such testing. (See Ex.

   K, p. 65, line 23, to p. 65, line 11). At the time he generated his estimate, the only individual to

   conduct any such testing was Mr. Irmitter. (See Exs. F and G). Thus, Mr. Howarth has no other



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 9 of 16 PageID #: 3412
 basis for the scope of his estimate other than Mr. Irmiter’s flawed opinion. Therefore, Mr.

 Howarth’s estimate must be barred.

         B.     Mr. Irmiter’s Opinion Is Not Based on Reliable Principles and Methods

         Mr. Irmiter’s opinion fails not only because he in unqualified, but also because he

 employed no reliable, let alone identifiable, method to conclude that all alleged wildfire residue

 must be removed. In assessing the reliability of expert testimony, a court must examine four

 factors: (1) whether the concept has been tested; (2) whether the concept has been subjected to

 peer review; (3) whether the concept has a known rate of error; and (4) whether the concept is

 generally accepted by the relevant community. Daubert v. Merrill Dow Pharmaceuticals, Inc.,

 509 U.S. 579 (1993). Mr. Irmiter should be disqualified from testifying as an expert on several

 different grounds. First, he possesses no qualifications to develop remediation protocols for

 wildfire debris. Second, not only is he unqualified, but his admission that wildfires do not

 produce soot undermines his opinion that carcinogenic soot is related to the wildfire and requires

 extensive remediation. Third, his methodology is unreliable. Mr. Irmiter’s opinions fail to satisfy

 a single factor of the Daubert test.

                1.      Mr. Irmitter’s Opinions Have Not Been Tested

         Mr. Irmiter opines that all wildfire debris must be removed from the premises due to

 carcinogenic properties of soot. (See Exs. F and G). However, he admits that there are no tests or

 studies linking particular levels of wildfire debris to adverse health effects. (See Ex. E, p. 64, line

 23 to 65, line 6). Plaintiff’s industrial hygienist expert, Mr. Medina, also admitted that there are

 no studies linking wildfire residue to adverse health effects. (See Ex. H, p. 38, line 22 to p. 39,

 line 19).




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 10 of 16 PageID #:
                                  3413
                2.       Mr. Irmiter’s Methods and Opinions Have Not Been Subjected to
                         Peer Review
        Likewise, Mr. Irmiter’s opinions have not been subjected to peer review. He admitted

 there is no peer-reviewed literature supporting his opinion that microscopic wildfire residue must

 be removed due to potential health risks. (See Ex. E, p. 64, line 23 to 65, line 6).

        Moreover, Mr. Irmiter developed his own methods to identify wildfire debris in

 conjunction with his laboratory technician of choice, Neil Carlson of N.G. Carlson Analytical.

 However, Mr. Carlson admitted that he has never received outside training regarding

 microscopic analysis and recognition of wildfire debris, but is self-taught. (See Ex. K, p. 31,

 lines 18 to 23). Mr. Carlson and Mr. Irmiter taught themselves to analyze debris by buying wood

 products, burning them, and looking at them under a microscope. (See Ex. K, p. 30, line 12 to p.

 31, line 17). Mr. Carlson could cite no peer-reviewed sources guiding his visual identification of

 microscopic debris. (See Ex. K, p. 41, lines 14 to 18). Accordingly, Mr. Irmiter’s opinions fail

 the second prong of the Daubert test as well.

                3.       There Is No General Acceptance of Mr. Irmiter’s Opinions

        Absent any peer reviewed literature or studies linking particular levels of wildfire debris

 to adverse health effects, Mr. Irmiter cannot establish any general acceptance of the methods or

 bases of his opinion.

                4.       Absent Testing, Peer-Reviewed Support, or General Acceptance, Mr.
                         Irmiter’s Opinion Must Be Barred
        Courts have established a high bar for admission of toxicological testimony. A witness

 must not only be qualified to render such an opinion (which Mr. Irmitter is not), but must also

 have a basis to link health risks to exposure levels. For example, in Nelson v. Tennessee Gas

 Pipeline Co., No. 95-1112, 1998 WL 1297690, at *3 (W.D. Tenn. Aug. 31, 1998), aff'd, 243



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 11 of 16 PageID #:
                                  3414
 F.3d 244 (6th Cir. 2001) (applying Tennessee law), a medical doctor who served as the Director

 of the University of Southern California Environmental Sciences Lab opined that PCB exposure

 caused depression and other health issues in a group of plaintiffs. However, he had no

 information regarding each plaintiff’s level of exposure, and could identify no peer-reviewed

 literature linking PCB exposure to many of the health issues the plaintiffs experienced. Id. at *6.

 The court barred the expert’s opinion, holding, “An appropriate methodology requires evidence

 from which the trier of fact could conclude that the plaintiff was exposed to levels of toxin

 sufficient to cause the harm complained of.” Id.

        In this case, Mr. Irmiter not only lacks qualifications to render toxicological opinions, but

 he neither employed nor relied upon any method to determine whether wildfire residue levels

 warrant removal for heath reasons. To the contrary, he has no information regarding likely

 occupant exposure to wildfire debris and admits that there are no studies correlating particular

 exposure levels to adverse health effects. Under Rule 702 and Nelson, Mr. Irmiter’s opinion must

 be excluded.

        C.      Mr. Irmiter Failed to Reliably Apply Principles and Methods to The Facts of
                This Case
                1.      Mr. Irmiter Identifies “Soot” As The Carcinogenic Debris That Must
                        Be Removed
        Mr. Irmiter writes in his report that the wildfire deposited “carcinogenic soot” into the

 attics and wall cavities at the hotels. (See Exs. F and G). However, he admits that wildfires

 produce char, not soot, and he has not opined that char poses similar health risks warranting

 remediation. (See Ex. E, See Ex. E, p. 40, lines 18-19; p. 48, lines 20 to 24; See Exs. F and G).

 Plaintiff’s certified industrial hygienist expert, Mr. Medina, concurs on this issue. He testified

 unequivocally that wildfires produce minimal soot, and elevated levels of char. (See Ex. H, p. 47,




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 12 of 16 PageID #:
                                  3415
 lines 20-23; p. 132, lines 21 to 23). Moreover, the only air or surface samples showing elevated

 levels of soot came from wood-burning fireplaces. (See Exs. F and G). Thus, even if the court

 were to accept Mr. Irmiter’s opinion that even microscopic levels of soot must be removed from

 attics and wall cavities, the opinion is misplaced in this case, since wildfires produce char, not

 soot, and the only evidence of soot residue came from wood burning fireplaces.

                2.      Only Gas-Phase Soot Is Carcinogenic

        Mr. Irmiter’s opinion also fails because it is based on carcinogenic properties of gas-

 phase soot. (See Exs. F and G). Mr. Irmiter bases his opinions on an excerpt from the National

 Institutes of Health, Report on Carcinogens, 14th Edition. (See Exs. F and G). As Mr. Irmiter

 concedes in his report, soot is carcinogenic only when it is in its gas phase. (See Exs. F and G).

 Quoting the NIH Report, he writes, “The gas-phase soots contain polycyclic aromatic

 hydrocarbons (PAHs). The PAHs in soot are known mutagens and probable human

 carcinogens.” (See Exs. F and G).

        However, gas-phase soot is present only during the combustion process. See Ex. E, p.

 111, lines 11 to 17). Mr. Irmiter concedes that the residue at issue is in its solid phase. See Ex. E,

 p. 111, lines 11 to 17). Thus, there is no risk from carcinogenic polycyclic aromatic

 hydrocarbons, as outlined in the NIH Report. Even if the court looks past Mr. Irmiter’s lack of

 qualifications and past the fact that wildfires do not produce soot, his opinion is still

 inadmissible. The carcinogenic properties of gas-phase soot are irrelevant, since there is only

 solid-phase residue left at the properties.

        D.      Neither Mr. Irmiter’s nor Mr. Howarth’s Opinions Are Helpful to The Trier
                of Fact




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 13 of 16 PageID #:
                                  3416
         Rule 702 also requires that an expert opinion be helpful to the trier of fact. As the

 Supreme Court held in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591, 113 S. Ct.

 2786, 2795, 125 L. Ed. 2d 469 (1993), “Rule 702 further requires that the evidence or testimony

 ‘assist the trier of fact to understand the evidence or to determine a fact in issue.’ This condition

 goes primarily to relevance. Expert testimony which does not relate to any issue in the case is not

 relevant and, ergo, non-helpful.” The Court added, “Rule 702's ‘helpfulness’ standard requires a

 valid scientific connection to the pertinent inquiry as a precondition to admissibility.” Id. at 591–

 92.

         Even if Mr. Irmiter were qualified to opine on the carcinogenic properties of soot, the

 opinion is irrelevant. Mr. Irmiter and all experts in this case opine that soot is not a wildfire

 byproduct. Thus, even if it is carcinogenic, it bears no causal relevance to this case. Absent

 competent expert testimony that the soot at issue is a wildfire byproduct, the presence of soot is

 immaterial and of no assistance to a trier of fact in determining whether remaining trace amounts

 of wildfire debris must be removed from wall cavities and attic spaces. Likewise, the fact that

 gas-phase soot is carcinogenic is irrelevant and unhelpful to the trier of fact, since the residue at

 issue is in its solid phase.

         The inadmissibility of Mr. Irmitter’s opinion renders Mr. Howarth’s estimate irrelevant

 and unhelpful to the trier of fact as well. Mr. Howarth relied on Mr. Irmiter’s recommended

 scope of remediation in generating his estimate. (See Howarth Deposition, p. 98, line 15 to p.

 100, line 24, attached hereto as Exhibit “K”). In particular, Mr. Howarth relied on Mr. Irmiter’s

 conclusion that the wildfire deposited carcinogenic soot in the wall cavities and attic spaces at

 the properties. (See id; See Exs. F and G). Since Mr. Howarth’s estimate is based on an

 unreliable and inadmissible opinion, the estimate must be excluded.



Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 14 of 16 PageID #:
                                  3417
        Put another way, Mr. Howarth’s estimate will not assist the trier of fact in determining

 anything at issue. His estimate reflects his opinion on the cost to remove all soot debris,

 regardless of whether it was caused by the wildfire or any other covered cause of loss. As

 discussed above, “Expert testimony which does not relate to any issue in the case is not relevant

 and, ergo, non-helpful.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591, 113 S. Ct.

 2786, 2795, 125 L. Ed. 2d 469 (1993). The cost of removing all soot from the hotels is irrelevant,

 absent admissible expert testimony that the wildfire caused the soot, which it did not.

        E.      Mr. Howarth’s Estimate is Based on Replacement Cost Value

        Mr. Howarth’s estimate must also be excluded because it is based on replacement cost

 value. (See Ex. K, p. 104, lines 3 to 11). Under the Policy, an insured is entitled to coverage on

 an actual cash value basis if they do not repair the property within a reasonable time after a loss.

 (See Ex. A p.37). Here, Plaintiff has performed none of the work set forth in Mr. Howarth’s

 estimate. The only work Plaintiff has performed to date was to have its staff perform ordinary

 housekeeping cleaning on rooms, lobbies, and hallways at a cost of approximately $20,000 in

 labor. (See Ex. C, p. 25, lines 3 to 23). Since Mr. Howarth’s estimate uses the wrong standard of

 valuation, it is irrelevant and must be excluded.

        F.      Mr. Howarth’s Estimate Is Inadmissible under Federal Rule of Evidence 403

        Federal Rule of Evidence 403 requires exclusion of evidence if its probative value is

 substantially outweighed by the danger of unfair prejudice or confusion. As discussed above, Mr.

 Howarth’s estimate reflects the cost to remediate soot damage unrelated to the wildfire. Absent

 expert testimony establishing a causal link between the wildfire at issue and the allegedly

 carcinogenic soot, admitting Mr. Howarth’s estimate would be unfairly prejudicial to Travelers




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 15 of 16 PageID #:
                                  3418
 and cause confusion among jurors. Moreover, Mr. Howarth’s use of the incorrect valuation

 standard further increases the danger of unfair prejudice and confusion of issues. Thus, even if

 the Howarth estimate has minimal probative value, it must still be excluded under Federal Rule

 of Evidence 403.

 V.     Conclusion

        For the reasons set forth above, Travelers requests that this Court grant its Motion to Bar

 Testimony of Thomas Irmiter and Chuck Howarth.

                                                      /s/ Brian E. Devilling
                                                      MATTHEW S. PONZI
                                                      BRIAN E. DEVILLING
                                                      FORAN GLENNON PALANDECH PONZI
                                                      & RUDLOFF PC
                                                      222 North LaSalle Street
                                                      14th Floor
                                                      Chicago, Illinois 60601
                                                      (312) 863-5000


                                      PROOF OF SERVICE
       The undersigned does hereby swear and affirm that he served a copy of the foregoing
 document on all counsel of record on this 12th day of March, 2020.


                                                              /s/ Brian E. Devilling




Case 3:19-cv-00006-DCLC-HBG Document 59 Filed 03/12/20 Page 16 of 16 PageID #:
                                  3419
